Name: Commission Implementing Regulation (EU) NoÃ 900/2012 of 2Ã October 2012 entering a name in the register of protected designations of origin and protected geographical indications (Agneau de lait des PyrÃ ©nÃ ©es (PGI))
 Type: Implementing Regulation
 Subject Matter: animal product;  marketing;  Europe;  consumption
 Date Published: nan

 3.10.2012 EN Official Journal of the European Union L 268/1 COMMISSION IMPLEMENTING REGULATION (EU) No 900/2012 of 2 October 2012 entering a name in the register of protected designations of origin and protected geographical indications (Agneau de lait des PyrÃ ©nÃ ©es (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the third subparagraph of Article 7(5) thereof, Whereas: (1) Pursuant to Article 6(2) of Regulation (EC) No 510/2006, Frances application of 10 December 2007 to register the name Agneau de lait des PyrÃ ©nÃ ©es as a protected geographical indication (PGI) was published in the Official Journal of the European Union (2). (2) Spain submitted an objection to such registration under Article 7(1) of Regulation (EC) No 510/2006. The objection was deemed admissible under points (a) and (c) of the first subparagraph of Article 7(3) thereof. (3) By letter dated 8 November 2010, the Commission asked the Member States concerned to seek agreement among themselves in accordance with their internal procedures. (4) Given that no agreement was reached between Spain and France within the designated timeframe, the Commission should adopt a decision in accordance with the procedure referred to in Article 15(2) of Regulation (EC) No 510/2006. (5) The objection of Spain focused in particular on the alleged incorrect delimitation of the geographical area and on the alleged absence of a specific link between the characteristics of the product concerned and the Pyrenees massif. Yet, the Commission has neither identified any obvious error related to these elements in the application submitted, nor spotted any inconsistency between the said application and the requirements of Regulation (EC) No 510/2006. (6) Spain further considered in its objection that registering the name Agneau de lait des PyrÃ ©nÃ ©es is likely to create confusion regarding its actual origin, considering that the Pyrenees is not an exclusively French massif and considering that products similar to those covered by the application are traditionally elaborated in the Spanish part of the Pyrenees massif, including the already protected geographical indication Cordero de Navarra. (7) If no agreement is reached following an objection, the Commission shall take a decision in line with the third subparagraph of Article 7(5) of Regulation (EC) No 510/2006. The term Agneau de lait des PyrÃ ©nÃ ©es used in translation, and in particular in Spanish language, could lead to confusion of consumers with respect to the true origin of the product. While there is no reason not to register the term Agneau de lait des PyrÃ ©nÃ ©es, it is necessary to avoid such confusion and ensure fair usage. Therefore, the geographical component of the designation Agneau de lait des PyrÃ ©nÃ ©es should not be translated into other languages when marketing the product corresponding to the specification for Agneau de lait des PyrÃ ©nÃ ©es. This would thus apply both for use of such translation on the label as well as in presentations or advertising of the product. Furthermore, with respect to labels, the country of origin should be indicated in the same field of vision as the term Agneau de lait des PyrÃ ©nÃ ©es, in letters of the same size as those used for that term. (8) In the light of the above, the name Agneau de lait des PyrÃ ©nÃ ©es should be entered in the Register of protected designations of origin and protected geographical indications. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Protected Geographical Indications and Protected Designations of Origin, HAS ADOPTED THIS REGULATION: Article 1 The designation contained in the Annex to this Regulation shall be entered in the register. Article 2 References to the term PyrÃ ©nÃ ©es shall not be translated when marketing products conforming to the specification of the designation contained in the Annex to this Regulation. Labels containing the designation contained in the Annex to this Regulation shall indicate the country of origin in the same field of vision, in letters of the same size as those of the designation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 October 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 12. (2) OJ C 93, 13.4.2010, p. 20. ANNEX Foodstuffs referred to in Annex I of the Regulation (EC) No 510/2006: Class 1.1. Fresh meat (and offal) FRANCE Agneau de lait des PyrÃ ©nÃ ©es (PGI)